
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


The Coca-Cola Export Corporation


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of the 11 day of March, 2002 by and between
The Coca-Cola Export Corporation, a corporation organized and existing under the
laws of the State of Delaware, in the United States of America (the "Company")
and Alexander R. C. Allan hereinafter called "Employee").

        WHEREAS, the Company is engaged in the business of manufacturing,
marketing and selling non-alcoholic beverages globally; and

        WHEREAS, the Company wishes to assure itself of the availability of the
and services of Employee as President and Chief Operating Officer, Europe,
Eurasia and Middle East Group based at the UK Branch Office in the United
Kingdom, to provide leadership, strategies, policies and capabilities necessary
to accomplish business results, and to that end desires to enter into a contract
of employment upon the terms and conditions set forth herein; and

        WHEREAS, Employee desires to enter into such contract of employment;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein set forth, the parties hereto agree as follows:

1.     SERVICES OF EMPLOYEE

        The Company hereby employs Employee during the Employment Period, as
hereinafter defined, to perform the duties set forth for a President & Chief
Operating Officer to include supervising the Sub-group offices of the Europe,
Eurasia & Middle East Group and, indirectly, the operational offices in the
relevant territories of the Europe, Eurasia & Middle East Group, offering advice
and guidance on Coca-Cola corporate standards relating to such matters as plant
engineering, bottling plant operation, quality control, the marketing and
promotion of Coca-Cola owned brands, legal matters and field operations, and
Employee hereby accepts such employment by the Company, all on and subject to
the terms and conditions contained in this Agreement.

2.     HOURS AND PLACES OF EMPLOYMENT

        It is expected that Employee's duties will be performed primarily in the
United Kingdom. Employee may be required to travel on the Company's business to
such places as are necessary for the proper performance of his duties. The
Company shall, subject to Clause 18 below, have the right to require Employee to
devote 75% of his available time after vacation and public holidays to the
performance of his duties under this agreement.

3.     EMPLOYMENT PERIOD

        The term of Employee's employment under this Agreement (the "Employment
Period") began on January 1, 2002 and shall continue for an indefinite period
after that date; provided, however, that the Employment Period may be terminated
by the Company as provided in the published policy manuals applicable to the
Company from time to time with respect to persons of Employee's age, employment
grade and status, subject, however, to the condition that any termination by the
Company, other than for cause, shall be effective only if written notice thereof
is received by Employee not less than ninety (90) days prior to the date of
termination specified in such notice.

4.     REMUNERATION OF EMPLOYEE

        The full and complete remuneration of Employee with respect to his
employment under this Agreement shall be Four Hundred and Twenty Thousand
Dollars ($420,000.00) per annum, subject to

--------------------------------------------------------------------------------




such tax equalization adjustments as may be applicable to Employee from time to
time in accordance with the Company's policies and procedures for the tax
equalization of employee remuneration. It shall be the responsibility of
Employee to report and to account to the appropriate tax authorities in respect
of all personal tax liabilities of Employee.

5.     EXPENSES

        Employee is authorized to incur reasonable expenses on behalf of the
Company in connection with his duties under this Agreement, on a basis
consistent with the Company's policy, including expenses for travel,
entertainment and other business activities. The Company will pay or reimburse
to Employee the amount of such expenses upon presentation to the Company within
a reasonable time of an itemized account of such expenses, together with such
vouchers or receipts for individual expense items as the Company may from time
to time require under its established policies and procedures.

6.     VACATION

        Employee is eligible for twenty-five (25) days of Annual Leave
("Vacations").

7.     RESETTLEMENT/RELOCATION

        The Company will pay the expense of moving personal and household goods
and other relocation expenses in connection with Employee's move to London.

8.     REPORTS AND WRITTEN MATERIALS

        Employee shall promptly communicate and disclose to the Company all
information, data and materials obtained by him in the course of his employment
relating to the business of the Company. All written reports, recommendations,
advice, records, documents and other materials prepared or obtained by Employee
or coming into his possession during the Employment Period which relate to the
performance by the Company of its business shall, as between the Company and
Employee, be the exclusive property of the Company, and, at the end of the
Employment Period, or at the request of the Company during the Employment
Period, Employee shall promptly deliver all such written materials to the
Company. Employee shall prepare and submit to the Company such regular periodic
or special reports as the Company may request with respect to the activities
undertaken by him or conducted under his direction in connection with the
business of the Company during the Employment Period. All such reports and the
information contained therein shall be and remain the exclusive property of the
Company.

9.     CONFIDENTIAL INFORMATION

        Except as otherwise specifically agreed between the parties, Employee
shall not, at any time during the Employment Period or thereafter, communicate
or disclose to any unauthorized person or use for his own account or business
any information, observations, data, written materials, records or documents
referred to in paragraph 6 of this Agreement above, or any other information
concerning the Company's business. The obligations contained in this paragraph 9
shall not apply in the event and to the extent that the information,
observations, data, written materials, records or documents referred to in this
paragraph 9 become generally known to or available for use by the public, other
than by an act or omission of Employee in violation of the terms of this
Agreement.

10.   NOTICES

        All notices, demands or other communications hereunder shall be given or
made in writing and shall be delivered personally or sent by prepaid certified
or registered airmail, with return receipt requested, addressed to the other
party at the address set forth at the head of this Agreement or at

2

--------------------------------------------------------------------------------




such other address as may have been furnished by such other party in writing.
Any notice, demand or other communication given or made by mail in the manner
prescribed in this paragraph shall be deemed to have been received five (5) days
after the date of mailing.

11.   ADDITIONAL ACTION

        Each of the parties to this Agreement shall execute and deliver such
other documents and do such other acts and things as may be necessary or
desirable to carry out the terms, provisions and purposes of this Agreement.

12.   GOVERNING LAW

        This Agreement and the relationships of the parties in connection with
the subject matter of this Agreement shall be governed by and determined in
accordance with the laws of the state of Georgia, in the United States of
America.

13.   ASSIGNMENT BY THE COMPANY

        This Agreement shall be binding upon and shall inure to the benefit of
the Company and any successor of the Company, and any such successor shall be
deemed substituted for the Company under the provisions of this Agreement. For
the purposes of this Agreement, the term "successor" shall mean any person,
firm, corporation or other business entity which, at any time, whether by
merger, acquisition or otherwise, acquires all or substantially all of the
assets or business of the Company.

14.   ASSIGNMENT BY EMPLOYEE

        This Agreement shall be binding upon and shall inure to the benefit of
Employee, his legal representatives and assigns, except that Employee's
obligations to perform services under this Agreement are personal and are
expressly declared to be non-assignable and nontransferable by him without the
consent in writing of the Company.

15.   ENFORCEMENT

        The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement (or any part hereof), or the
right of either party thereafter to enforce each and every provision in
accordance with the terms of this Agreement.

16.   AMENDMENTS

        No modification, amendment or waiver of any of the provisions of this
Agreement shall be effective unless made in writing and signed by both parties.

17.   SEVERABILITY

        If any severable provision of this Agreement is held to be invalid or
unenforceable by any -judgment of a tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and the
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

18.   ENTIRE AGREEMENT

        This Agreement constitutes the entire agreement of the parties hereto
with respect to Employee's employment by the Company and his remuneration
therefor. The parties acknowledge that The

3

--------------------------------------------------------------------------------




Coca-Cola Company in Atlanta, Georgia and Employee have entered into an
employment agreement relating to Employee's services outside of the United
Kingdom and principally in the United States. The parties to that employment
agreement have agreed that, in case of conflict, the performance of Employee's
duties under that agreement shall take precedence over the performance by
Employee of his services under this Agreement. The parties hereto expressly
agree that the Employment Period set forth in paragraph 3 of this Agreement
shall not be terminated or affected in any way, and Employee's remuneration
under this Agreement shall not be changed, by the termination for any reason
whatsoever of Employee's employment under such employment agreement, the intent
being that each employment shall be separate from, and independent of, the
other.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by a duly authorized officer and Employee has hereunto set his hand as of the
day and year first above written.

    THE COCA-COLA EXPORT CORPORATION
 
 
BY:
 
/s/  BRIAN G. DYSON      

--------------------------------------------------------------------------------

Brian G. Dyson
 
 
BY:
 
/s/  ALEXANDER R. C. ALLAN      

--------------------------------------------------------------------------------

Alexander R. C. Allan

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



EMPLOYMENT AGREEMENT
